Dismissed and Opinion Filed June 15, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00252-CV

                         IN THE INTEREST OF L.M.J.M., A Child

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-56378-2013

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 4, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 4, 2015, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated March 30, 2015, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be

entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. In response, appellant filed letters
dated May 5, 2015 and May 11, 2015 in which appellant explained that she was unable to pay

the fee for the preparation of the records in this case. Appellant did not file an affidavit of

indigency with this Court, and to date, appellant has not paid the filing fee, filed the docketing

statement, or provided written documentation that she has been found entitled to proceed without

payment of costs in the trial court.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




150252F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF L.M.J.M., A Child               On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 417-56378-2013.
05-15-00252-CV                                     Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Daniel Stewart Madoni recover his costs of this appeal
from appellant Mary Margaret Madoni.


Judgment entered June 15, 2015.




                                             –3–